       Case 1:20-cv-01551-NONE-EPG Document 21 Filed 03/10/21 Page 1 of 1



1
2
3
4
5                                        UNITED STATES DISTRICT COURT

6                                      EASTERN DISTRICT OF CALIFORNIA

7
     CHRISTOPHER PRESTFIELD,                                  Case No. 1:20-cv-01551-NONE-EPG (PC)
8
                       Plaintiff,                             ORDER GRANTING DEFENDANTS’
9                                                             REQUEST TO OPT OUT OF EARLY
              v.                                              SETTLEMENT CONFERENCE
10
     GEORGE M. ZAKHARY,
                                                              (ECF No. 20)
11
                       Defendant.
12
13            This matter has been referred for an early settlement conference. (ECF No. 17). On March 9,

14   2021, Defendant filed a request to opt out of the settlement conference, explaining that following an

15   evaluation of the case and after conferring with Plaintiff in writing, Defendant determined that an early

16   settlement conference would not be productive at this time. (ECF No. 20). The Court will

17   accordingly grant Defendant’s request to opt out of an early settlement conference.1 A settlement

18   conference may be scheduled at a later date, if appropriate.

19            It is ORDERED that Defendant’s request to opt out of an early settlement conference (ECF

20   No. 20) is GRANTED.

21
22   IT IS SO ORDERED.

23
         Dated:      March 10, 2021                                      /s/
24                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 17), Defendant did not need to file a
     request to opt out of the early settlement conference. Instead, Defendant should have filed a notice that Defendant opts out
28   of an early settlement conference.
